DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fasteners, the angle member having a horizontal base and a vertical flange (claims 3, 11 and 18), and removable fasteners assessable from interior but not from the exterior (claims 8, 16 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, line 7, “the roof structure” lacks antecedent basis. Note that in line 3 of claim 1, “a roof” instead of “a roof structure” is defined. Therefore, in line 3 of claim 1, “a roof” should be changed to read “a roof structure”. Independent claims 9 and 17 have the same issue of independent claim 1. The references to the roof or roof structure throughout the instant claims should be consistent to avoid confusion.  
Other claims are also indefinite because they depend from indefinite base claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cencer (US 2016/0039432) in view of Fylling (US 3,801,177) and Forbes (US 6,551,039).
Cencer (Figs. 20-22) shows an auto-rack railcar that is convertible between bi-level and tri-level configurations, wherein the auto-rack railcar of Cencer has basic base railcar components, including decks, side walls, side wall posts, a roof, end doors, and vertical screens arranged as recited in the instant claims. Cencer also teaches the use 
Fylling discloses an auto-rack railcar, wherein the roof may be bolted to the walls so that roofs of different sizes or shapes may be used to accommodate different size articles (C5:36-39). Further, as shown in Fig. 3 of Fylling, roof 33 has a tall vertical size wall extension portions.
Forbes discloses an auto-rack railcar, wherein different roof configuration, e.g., roof 36 (Fig. 1c), includes a horizontal top center portion, inner intermediate portions extending downward and outward on each side of the top center portion, outer/lower intermediate portions extending downward and outward from the inner intermediate portions on each side of the roof structure, and vertical side wall extension portions extending downward from the outer/lower intermediate portions on each side of the roof structure.
	In view of Fylling, it would have been obvious to one of ordinary skill in the art to replace the roof of the railcar of Cencer with a roof of a different shape and/or a different size to accommodate articles/vehicles of a different size, as taught by Fylling. Following such teaching of Fylling, it would have been obvious to one of ordinary skill in the art to replace the roof of Cencer with a roof having additional vertical side wall extension portions, similar to the roof shape taught by Forbes, wherein the vertical side wall extension portions may be selected with a height suitable for accommodating taller articles/vehicles. Such modification is merely an obvious matter of design choice using known teachings to achieve expected results. The railcar of Cencer, as modified in view  the combined teachings of Fylling and Forbes, results in a railcar having a taller roof for 
	Regarding instant claimed vehicle height of 20’ 2” and the vertical side wall extension portions having a vertical dimension of at least 12 inches, recited in instant claims 2, 10 and 17, it is noted that the railcar shown in Figs. 20-22 of Cencer is about 19 ft, whereas the maximum permissible height for a railcar under applicable AAR regulations is 20’2” (see Para [0065] of Cencer) such that there is a difference of 14 inches between the two. It would have been obvious to one of ordinary skill in the art to increase the vertical side wall extension portions of the roof of the structure of Cencer, as modified, to a vertical dimension of at least 12 inches, e.g. 14 inches, to reach the maximum height of 20’ 2” of AAR regulations, to achieve a maximum carrying capacity .
Claims 3-8, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 2 above, and further in view of Schorr (US 2002/0035948).
         Schorr discloses an auto-rack car, wherein the roof structure comprises corrugated galvanized steel (para [0022]).
	Regarding instant claims 3, 11 and 18, Cencer (para [0075]) already teaches a roof structure formed of corrugated roof sheets. In view of Schorr, it would have been obvious to one of ordinary skill in the art to form the roof structure of the railcar of Cencer, as modified, out of corrugated galvanized steel sheets for achieving expected advantages thereof, such as such as high strength and good corrosion resistance. Consider also Fig. 13 of Cencer, wherein the bottom edge of roof 50 is welded to roof rail 88 that is attached by fasteners 98 to the posts of the respective side wall of the railcar. Therefore in view of Fig. 13 of Cencer, it would have been obvious to one of ordinary skill in the art to provide the new roof structure in the structure of Cencer, as modified, and jointed to the side wall posts of the respective side walls by using fasteners as originally taught by Cencer, wherein the roof sheets of the structure of Cencer, as modified, are welded to the roof rails as shown in Fig. 13 of Cencer, to form an integral roof structure with higher structural integrity. It is noted that the vertical portion of roof rail 84 shown in Fig. 13 of Cencer includes a bent portion 90 to match the 
	Regarding instant claims 4, 12 and 19, consider the structure of Schorr, wherein end doors are generally extending from the bottom deck to the top of the roof of the railcar. In case of the railcar of Cencer, as modified, that is configured with a taller roof, it would have been obvious to one of ordinary skill in the art to replace the old doors of the original structure of Cencer with taller doors to as to achieve a better fit on the modified railcar, in a manner similar to that shown in Schorr, to provide full protection.
	Regarding instant claims 5-6, 13-14, and 20 consider Fig. 13 of Cencer, wherein the roof is movably attached to the side wall by bolting roof rail 84 to the upper end of side wall post 16. It would have been obvious to one of ordinary skill to also attach the new roof in the structure of Cencer, as modified, to the side wall posts in a manner similar to the original teaching shown in Fig. 13 of Cencer so as to achieve similar expected advantages thereof.

	Regarding instant claims 8, 16 and 20, consider the last portion of paragraph [0032] of Cencer, which describes the removable roof structure secured the side walls by fasteners that are readily accessible from the interior but not from outside of the railcar.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cencer (US 2013/0042786) discloses an auto-rack railcar having end doors extending from the bottom deck to the top of the roof structure. Robertson (US 4,759,669) discloses roof 46 having a top center portion, inner intermediate portions, outer/lower intermediate portions and vertical side wall extension portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617